Name: COMMISSION REGULATION (EEC) No 2778/93 of 8 October 1993 amending Regulation (EEC) No 3540/85 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: production;  civil law;  plant product;  economic policy
 Date Published: nan

 9 . 10. 93 Official Journal of the European Communities No L 252/9 COMMISSION REGULATION (EEC) No 2778/93 of 8 October 1993 amending Regulation (EEC) No 3540/85 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins whereas in order to facilitate the end of the administra ­ tive work, provision should be made to allow the compe ­ tent authority to release the security lodged in accordance with Article 32 of Regulation (EEC) No 3540/85 for products mentioned in Article 31a of that Regulation when proof has been given that the products in question are in store after 30 November 1993 without having obtained aid ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ ­ cers of certain arable crops ('), as last amended by Regula ­ tion (EEC) No 1 552/93 (2), and in particular Article 16 thereof, Whereas Commission Regulation (EEC) No 3540/85 (3), as last amended by Regulation (EEC) No 3328/92 (4), lays down detailed rules for the application of special measures for peas, field beans and sweet lupins ; Whereas Article 31a (1 ) of Regulation (EEC) No 3540/85 foresees that a T 5 control document shall be produced for intra-Community trade in peas, field beans and sweet lupins and the second subparagraph of Article 31a (2) foresees that proof of the primary requirement, as described in Article 31 of Regulation (EEC) No 3540/85, shall be furnished within 1 5 months at the latest from the month following that in which the security was lodged ; Whereas the support system introduced by Council Regu ­ lation (EEC) No 1765/92 replaced the provisions for peas, field beans and sweet lupins ; whereas Regulation (EEC) No 3328/92 fixes the final limit for the obligation of using the products within the meaning of Article 9 of Regulation (EEC) No 3540/85 to be complied with by 30 November 1993 : HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding the provisions of Article 31 (2) of Regu ­ lation . (EEC) No 3540/85, the competent authority may, for products that are in store after 30 November 1993 and for which proof has been given that they have not obtained aid, release the security lodged in accordance with Article 32 of that Regulation for these products. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 October 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 12. 0 OJ No L 154, 25. 6. 1993, p. 19 . (3) OJ No L 342, 19. 12. 1985, p. 1 . 0 OJ No L 334, 19. 11 . 1992, p . 17.